Exhibit 10.2

CO-SALE AND VOTING AGREEMENT

THIS CO-SALE AND VOTING AGREEMENT (the “Agreement”) is made and entered into as
of this 4th day of June, 2020, by and among Benefitfocus, Inc., a Delaware
corporation (the “Company”), BuildGroup LLC, a Delaware limited liability
company (“BuildGroup”), and Mason R. Holland, Jr. (“Holland” and, together with
BuildGroup, the “Stockholders”).

RECITALS

WHEREAS, BuildGroup desires to purchase Series A Convertible Preferred Stock of
the Company, and as a condition and inducement to that transaction, the parties
hereto desire to enter into this Agreement to set forth their agreements and
understandings with respect to, among other things, how shares of the Company’s
capital stock held by such parties will be voted in connection with the election
for directors to the Company’s board of directors (the “Board”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Voting Provisions Regarding Board of Directors.

1.1. General. Each Stockholder agrees to vote, or cause to be voted, all Shares
(as defined below) beneficially owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to carry into effect the intent of this Agreement.
For purposes of this Agreement, the term “Shares” shall mean and include any
securities of the Company the holders of which are entitled to vote for members
of the Board, including without limitation, all shares of common stock and
preferred stock, by whatever name called, now owned or subsequently acquired by
a Stockholder, however acquired, whether through stock splits, stock dividends,
reclassifications, recapitalizations, similar events or otherwise.

1.2. Board Composition. Each Stockholder agrees to (A) nominate, or cause to be
nominated, and (B) vote, or cause to be voted, all Shares over which such
Stockholder has voting control, in favor of the following persons for election
to the Board from time to time and at all times, at each annual or special
meeting of stockholders at which an election of directors is held, or in
connection with any other action (including the execution of written consents of
the stockholders) taken for the purpose of electing directors to the Board:

(a) As long as BuildGroup and its Affiliates own beneficially at least 60% of
the Company’s outstanding Series A Convertible Preferred Stock originally
purchased by it (or the common stock issuable upon conversion thereof), (A) two
(2) of the authorized directors on the Board of Directors of the corporation if
the Board consists of nine (9) directors or fewer, or (B) three (3) of the
authorized directors on the Board of Directors if the Board consists of ten
(10) directors, it being agreed that the Board shall initially consist of seven
(7) directors and the two (2) individuals designated by BuildGroup shall
initially be A. Lanham Napier (“Napier”) and vacant (any such designee other
than Napier to be reasonably acceptable to Holland); and

(b) As long as Holland and his Affiliates continue to beneficially own a
majority of the common stock beneficially owned by them on the date of this
Agreement, Holland or his designee (such designee to be reasonably acceptable to
BuildGroup). For the avoidance of doubt, the total number of common stock
Holland and his Affiliates beneficially own on the date of this Agreement is
2,756,586 shares of common stock.

1.3. Failure to Nominate a Board Member; Vacancies. In the absence of any
nomination from the persons or groups with the right to nominate a director as
specified above, the director previously nominated by them and then serving
shall be renominated if still eligible to serve as provided herein. Any vacancy
for a director position to be nominated by the persons or groups set forth above
shall be filled by the vote of the Board immediately following delivery by such
persons or groups of a notice of nomination.



--------------------------------------------------------------------------------

1.4. Removal of Board Members. Any Stockholder having the right to designate a
director pursuant to Section 1.2 hereof shall have the right to request the
resignation or, if permitted by the Bylaws of the Company (“Bylaws”), removal of
such director so designated in writing, reasonably prior to any such election,
to any other Stockholder party hereto. In such event, each of the Stockholders
shall vote all Shares held by such Stockholder, or over which such Stockholder
has the power to vote, in whatever manner as shall be necessary, as permitted by
the Bylaws, to cause the removal of such director, whether at any annual or
special meeting called at which an election of directors is held, or in
connection with any other action (including the execution of written consents)
taken for the purpose of removing such director. In the event of the
resignation, death, removal, or disqualification of a director, the Stockholder
which had the right to designate such director pursuant to Section 2 shall
promptly designate a new director and, after written notice of the nomination
has been given by such Stockholder to each of the parties hereto, each
Stockholder will vote all Shares held by such Stockholder, or over which such
Stockholder has the power to vote, in whatever manner as shall be necessary to
elect such designee to the Board.

1.5. Vote to Increase Authorized Common Stock. Each Stockholder shall vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
common stock from time to time to ensure that there will be sufficient shares of
common stock available for conversion of all of the shares of Series A
Convertible Preferred Stock outstanding at any given time.

1.6. No Liability for Election of Recommended Directors. No party, nor any
Affiliate of any such party, makes any representation or warranty as to the
fitness or competence of the designee of any party hereunder to serve on the
Board and shall have any liability as a result of nominating a person for
election as a director for any act or omission by such nominee in his or her
capacity as a director of the Company, nor shall any party have any liability as
a result of voting for any such nominee in accordance with the provisions of
this Agreement.

1.7. Fiduciary Duties; Director Qualifications.

(a) Each Stockholder is entering into this Agreement in his or its capacity as
the holder of capital stock of the Company. Any other provision of this
Agreement notwithstanding, to the extent a Stockholder or one of its Affiliates
serves as an officer or director of the Company, nothing contained herein shall
limit the ability of such Stockholder or one of its Affiliates to exercise
ordinary and customary duties as an officer or director of the Company,
including, without limitation, the exercise of fiduciary obligations to the
Company and its stockholders.

(b) Any other provision of this Agreement notwithstanding, the Company’s and
each Stockholder’s obligations under this Agreement is subject in all respects
to the applicable law (including, without limitation, the directors’ fiduciary
duties), the rules and regulations of the Securities and Exchange Commission and
the listing requirements or standards of the NASDAQ Stock Market LLC or the
requirements or standards of any other exchange, system or market on which the
stock of the Company is listed. The Company’s obligation to nominate the
designees of the Stockholders set forth in Section 1.2 is conditioned upon such
designee meeting the director qualifications standards set forth in the
Company’s Bylaws, the charter of the Nominating and Corporate Governance
Committee of the Board, and any other qualification standards the Board adopts.
If a director designee of a Stockholder fails to meet these qualification
standards, the Company must provide a prompt notice thereof and the Stockholder
may designate another person to serve as a director that does meet these
qualification standards.

1.8. Stockholder Approval of Transactions. At any annual or special meeting of
stockholders of the Company or in connection with any other action (including
the execution of written consent of the stockholders) taken for the purpose of
approving the issuance of shares of common stock (the “Issuance”) upon
conversion of the Series A Convertible Preferred Stock in excess of the
limitations imposed by NASDAQ Listing Standard Rule 5635 (or any successor rule
thereto), each Stockholder shall vote, or cause to be voted all Shares owned by
such Stockholder in favor of the Issuance.

1.9. Board Size. Each Stockholder shall vote, or cause to be voted, at any
regular or special meeting of stockholders (or by any applicable written
consent) at which the size of the Board is set, all Shares owned by such
Stockholder (or as to which such Stockholder has voting power) to ensure that
the size of the Board shall be no more than ten (10) directors (including, for
the avoidance of doubt, any director positions designated as remaining vacant
pursuant to the provisions set forth herein); provided, however, that such Board
size may be subsequently increased or decreased pursuant to an amendment of this
Agreement in accordance with Section 5.6 hereof.

 

2



--------------------------------------------------------------------------------

2. Covenants. The parties hereto covenant and agree that so long as Holland
serves as a director of the Company pursuant hereto, and to the extent permitted
by the rules of the stock exchange on which the common stock of the Company is
then listed, Holland shall be appointed as Executive Chair of the Board. So long
as Napier serves as a director of the Company pursuant hereto, (i) to the extent
permitted by the rules of the stock exchange on which the common stock of the
Company is then listed, Napier shall be appointed as Lead Independent Director
of the Board and (ii) to the extent Napier is not a member of any committee of
the Board, Napier shall be entitled to notice of, and to attend, any meeting of
any such committee; provided, that for purposes of this clause (ii), Napier
agrees to recuse himself for any portion of any committee meeting for which such
committee reasonably determines that he has a conflict of interest. The
Executive Chair and Napier, whether in his role as Lead Independent Director or
otherwise, shall collectively set the agenda for any meeting of the Board.

3. Right of Co-Sale.

3.1. Exercise of Right. If a Stockholder proposes to transfer any of its Shares,
whether in exchange for cash or other securities, including in a transaction as
a result of which the Company would no longer be a publicly traded entity, or
for other or no consideration (a “Transfer”), other than pursuant to an Exempted
Transfer as described in Section 3.3 hereto or in an Exempted Offering as
described in Section 3.4 hereto, that Stockholder (the “Transferring
Stockholder”) must give the other Stockholder 14 calendar days advance written
notice thereof describing the proposed terms of the Transfer in detail. Within
seven (7) calendar days of receipt of such Transferring Stockholder’s notice,
the other Stockholder may elect to participate in the Transfer on a pro rata
basis with the Transferring Stockholder based on the number of shares of common
stock then beneficially owned by each, on as-converted basis, on the same terms
and conditions specified in the Transferring Stockholder’s notice.

3.2. Effect of Failure to Comply.

(a) Transfer Void; Equitable Relief. Any transfer not made in compliance with
the requirements of this Agreement shall be null and void ab initio, shall not
be recorded on the books of the Company or its transfer agent and shall not be
recognized by the Company. Each party hereto acknowledges and agrees that any
breach of this Agreement would result in substantial harm to the other parties
hereto for which monetary damages alone could not adequately compensate.
Therefore, the parties hereto unconditionally and irrevocably agree that any
non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Shares not made in strict compliance with this
Agreement).

(b) Violation of Co-Sale Right. If any Stockholder purports to sell any Shares
in contravention of this right of co-sale (a “Prohibited Transfer”), the other
Stockholders may, in addition to such remedies as may be available by law, in
equity or hereunder, require the Transferring Stockholder to purchase from the
other Stockholder the Shares that he or it would have been entitled to sell had
the Prohibited Transfer been effected in compliance with the terms hereof, on
the same terms and subject to the same conditions as would have applied, and the
non-compliant Stockholder shall also reimburse the other Stockholder for any and
all reasonable and documented out-of-pocket fees and expenses, including
reasonable legal fees and expenses, incurred in connection therewith.

3.3 Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 3 shall not apply to (a) a transfer
to an Affiliate of the transferring Stockholder, (b) a market transaction in
compliance with Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”), (c) a pledge that creates a mere security interest in the
pledged Shares; (d) in the case of a Stockholder that is a natural person, a
transfer made for bona fide estate planning purposes, either during his or her
lifetime or on death by will or intestacy to his or her spouse, child (natural
or adopted), or any other direct lineal descendant (or his or her spouse) (all
of the foregoing collectively referred to as “family members”), or any custodian
or trustee of any trust, partnership or limited liability company for the
benefit of, or the ownership interests of which are owned wholly by such
Stockholder or any such family members; or (e) any bona fide gift to any
charitable organization described in Section 501(c)(3) of the Internal Revenue
Code (an “Exempted Transfer”); provided that in the case of clause (a), (c) or
(d), the Stockholder shall deliver prior written notice to the other Stockholder
and the Shares transferred shall at all times remain subject to the terms and
restrictions set forth in this Agreement and such transferee shall, as a

 

3



--------------------------------------------------------------------------------

condition to such issuance, deliver a counterpart signature page to this
Agreement as confirmation that such transferee shall be bound by all the terms
and conditions of this Agreement as a Stockholder (but only with respect to the
securities so transferred to the transferee); and provided further in the case
of any transfer pursuant to clause (a) or (d) above, that such transfer is made
pursuant to a transaction in which there is no consideration actually paid for
such transfer.

3.4 Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 3 shall not apply to the sale of any
Shares to the public in an offering pursuant to an effective registration
statement under the Securities Act.

3.5 Legended Certificates. Each certificate representing any of the Shares shall
be marked by the Company with a legend reading as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A CO-SALE AND VOTING AGREEMENT (A
COPY OF WHICH MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN
SUCH SHARES THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND
SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID CO-SALE AND VOTING AGREEMENT.”

4. Remedies.

4.1. Covenants of the Company. The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement. Such actions include, without limitation, the use of the
Company’s best efforts to cause the nomination of the directors as provided in
this Agreement.

4.2. Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints the President and Treasurer of the Company, and each of them, with full
power of substitution, as the proxies of such party with respect to the matters
set forth herein, including without limitation, election of persons as members
of the Board in accordance with Section 1 hereto, and hereby authorizes each of
them to represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement. The proxy granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, is coupled with an interest and shall be irrevocable unless and until
this Agreement terminates or expires in accordance herewith. Each party hereto
hereby revokes any and all previous proxies with respect to the Shares and shall
not hereafter, unless and until this Agreement terminates or expires in
accordance herewith, purport to grant any other proxy or power of attorney with
respect to any of the Shares, deposit any of the Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

4.3. Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged and will not have an adequate remedy at law
in the event any of the provisions of this Agreement are not performed by the
parties in accordance with their specific terms or are otherwise breached.
Accordingly, it is agreed that each of the Company and the Stockholders shall be
entitled to injunctive relief to prevent breaches of this Agreement, and to
specific enforcement of this Agreement and its terms and provisions in any
action instituted in any court of the United States or any state having subject
matter jurisdiction, including, but not limited to, seeking specific performance
or the rescission of purchases, sales and other transfers of Shares not made in
strict compliance with this Agreement. If any action shall be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

 

4



--------------------------------------------------------------------------------

4.4. Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

5. Miscellaneous.

5.1. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

5.2. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

5.3. Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com), or other
transmission method and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

5.4. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.5. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on the
signature page hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section 5.5. If notice is given to the Company, a copy shall also be sent to
Wyrick Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh, NC
27607, Attn: Donald R. Reynolds. If a notice is given to BuildGroup, a copy
shall also be sent to BuildGroup LLC, 3500 Jefferson St., Suite 303, Austin,
Texas 78731, Attn: Kenneth Herz, General Counsel.

5.6. Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or modified only by a written instrument executed by the Stockholders
and the Company. Any provision hereof may be waived by the waiving party on such
party’s own behalf, without the consent of any other parties.

5.7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

5.8. Severability. The invalidity, illegality or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision. Such provision will be enforced to the maximum extent possible
and such invalidity, illegality or unenforceability will not affect any other
provision of this Agreement. In such event, the parties shall negotiate, in good
faith, a legal, valid, and enforceable substitute provision, which most nearly
effects the intent of the parties in entering into this Agreement.

 

5



--------------------------------------------------------------------------------

5.9. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

5.10. Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement with the same force and effect as the Shares
subject to such rights immediately before such event.

5.11. Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

5.12. Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

5.13. Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT, IN
EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE
OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

5.14. Construction. For purposes of this Agreement, an individual, firm,
corporation, partnership, association, limited liability company, trust or any
other entity (collectively, a “Person”) shall be deemed an “Affiliate” of
another Person who, directly or indirectly, controls, is controlled by or is
under common control with such Person, including, without limitation, any
general partner, officer, director, stockholder, employee or manager of such
Person and any venture capital fund now or hereafter existing that is controlled
by one or more general partners of or shares the same management company with
such Person, and the holdings of any Person shall include the holdings of its
Affiliates.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Co-Sale and Voting Agreement
as of the date first written above.

 

THE COMPANY:         BENEFITFOCUS, INC.     By:   /s/ Stephen M. Swad     Name:
  Stephen M. Swad     Title:   Chief Financial Officer     Address:  

100 Benefitfocus Way

Charleston, SC 29492

Attn: Steve Swad, CFO

STOCKHOLDERS:

 

/s/ Mason R. Holland, Jr. Name:   Mason R. Holland, Jr. Address:  

BUILDGROUP, LLC

 

By: BuildGroup Management, LLC, its investment manager

By:   /s/ A. Lanham Napier Name:   A. Lanham Napier Title:   Chief Executive
Officer Address:   3500 Jefferson Street, Suite 303   Austin, Texas 78731

[Signature Page to Co-Sale and Voting Agreement]